DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 05/16/2022  Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Nishikawa fails to teach that "the control circuit provides the current decrease period in response to a transition from the first control mode to the second control mode, and further provides in the second control mode a current increase period which ends when the AC current reaches the current upper limit, alternately with the current decrease period in the second control mode," as in claim 1. Page 6 of the Office Action asserts that the "soft start" mode in step S 14 of Fig. 14 (described at paragraph [0102]) of Nishikawa corresponds to the claimed "second control mode." Paragraph [0102] of Nishikawa describes that when a PWM drive signal restarts being supplied in Step S5, a soft start in which a pulse width is gently increased and decreased ( Step S 14 ) is performed. However, Nishikawa does not describe that the asserted current increase period of the "soft start" mode ends when the AC current reaches the current upper limit, as in claim 1. Further, Applicant notes that steps S2 and S3 ( detection of overcurrent and stopping of pulse) in Fig. 14 are concerned with the normal operation S 1 and not the "soft start" mode of step S 14.  (Response, page 4, line 30 to page 5, line 7)
This is not persuasive because Nishikawa determines a transition between the two modes required by claim 1 "[w]hen an overcurrent is detected (Yes in Step S2);"  ¶ [0099].  Nishikawa responds to the overcurrent condition in the first mode and immediately responds with commencement of a certain period of time with a PWM current drive reduction;  "[w]hen an overcurrent is detected (Yes in Step S2), a PWM drive signal is instantly stopped from being supplied from the microcomputer 50 to the inverter 10A (Step S3);"  ¶ [0099].  The required current decrease period (starting with "PWM drive signal is instantly stopped" at S3  ¶ [0099] and is concluded "after the lapse of certain time (Step S4);"  ¶ [0100]).
It is noted that in Nishikawa, steps S2 and S3 are involved with monitoring to determine if an overcurrent is detected and the triggering of the overcurrent response (FIG(s). 14,  "processing on the microcomputer 50 side" after determining "an overcurrent is detected [Yes in Step S2];"  ¶ [0099]).  
The overcurrent response is determined in the second control mode and includes a current increase period ("a PWM drive signal restarts being supplied in Step S5;"  ¶ [0102];  restarting the PWM signal provides a current increase).  This increase is provided by the PWM current drive control in Nishikawa gently increasing and decreasing drive current PWM control signals in the current restart procedure;  "soft start in which a pulse width is gently increased and decreased (Step S14);"  ¶ [0102];  the increasing and decreasing corresponding to an alternation between the two current drive limits, the second decreasing limit determining a conclusion of the current decrease period).  
The current upper limit is set by the determination of the value to "which a pulse width is gently increased and decreased (Step S14);"  ¶ [0102];  where in FIG(s). 14 "[s]teps S11 to S14 surrounded with the dotted line are steps of processing on the microcomputer 50;" and the limit to which microcomputer 50 extends the pulse width increase is determined by processes on the microcomputer 50, and the determined pulse width limit therein, correspond to a current limit by the fact that microcomputer 50 is supplying/providing PWM drive control to the switching circuit 11 and hence the drive current).  The complete correspondence of the disclosures in Nishikawa to the required elements in claim 1 are delineated below.
Specification
An amended Specification was received on 05/16/2022.  These amendments are acceptable and appear to have addressed the issues cited in the 02/17/2022 Office action.  Accordingly, the objection to the Specification is withdrawn.
In the Claims
As to Claims 2-11, 15, and 22:
Canceled.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0248474 to Nishikawa et al. (Nishikawa).
As to Claim 1:
Nishikawa discloses, in FIGs. 1-4, 10, & 14:
a power conversion device, comprising: 
an inverter circuit (10B) including a plurality of semiconductor switching elements (11), 
to convert a direct-current (DC) power on a DC side of the power conversion device to an alternating-current (AC) power and output the AC power from an AC side of the power conversion device (¶ [0044]); 
a current detector (14) to detect an AC current output from the AC side (¶ [0057]); 
a control circuit (50) to control operation of the inverter circuit (¶ [0055] - ¶ [0062]), 
based on the AC current detected by the current detector (¶ [0055] - ¶ [0062]); and 
a drive circuit (15) to control on and off of the plurality of semiconductor switching elements (¶ [0055] - ¶ [0062]), 
in accordance with a control signal from the control circuit (¶ [0055] - ¶ [0062]), 
wherein when the control circuit is in a first control mode of controlling the inverter circuit so that the AC current follows an AC current command value, 
if the AC current increases greater than a predetermined overcurrent threshold, the control circuit switches from the first control mode to a second control mode to control the inverter circuit under the second control mode (¶ [0014] - ¶ [0016],  ¶ [0055] - ¶ [0062]), 
wherein the first control mode is a PWM control mode and the second control mode is an overcurrent mode ("high-speed pulse control circuit 15 which performs control over stopping a PWM drive signal from the microcomputer 50 to the inverter 10A;"  ¶ [0057], ¶ [0060];  "[w]hen an overcurrent is detected (Yes in Step S2), a PWM drive signal is instantly stopped being supplied from the microcomputer 50 to the inverter 10A (Step S3);"  ¶ [0099];  which is interpreted as stopping the PWM drive signal [a PWM control mode] and continuing in a "Pulse stopped" [second control] mode [FIG(s). 14, S3] after overcurrent is detected S2), 
when the control circuit is in the second control mode, the control circuit controls the inverter circuit so that a current decrease period is provided in which the on and off of the plurality of semiconductor switching elements are controlled so that the AC current monotonically decreases (a PWM drive signal is instantly stopped from being supplied from the microcomputer 50 to the inverter 10A (Step S3);"  ¶ [0099]), by stopping a first switching operation in which on and off of the plurality of semiconductor switching elements are controlled so that the AC current follows the AC current command value (¶ [0097] - ¶ [0103]), 
 wherein: in the second control mode (FIG(s). 14,  "processing on the microcomputer 50 side" after determining "an overcurrent is detected [Yes in Step S2];"  ¶ [0099]), 
a current upper limit is set within a range less than the overcurrent threshold and greater than the AC current command value (corresponding to the value to "which a pulse width is gently increased and decreased (Step S14);"  ¶ [0102];  where in FIG(s). 14 "[s]teps S11 to S14 surrounded with the dotted line are steps of processing on the microcomputer 50;" and the limit to which microcomputer 50 extends the pulse width increase is determined by processes on the microcomputer 50, and the determined pulse width limit therein, correspond to a current limit by the fact that microcomputer 50 is supplying/providing PWM drive control to the switching circuit 11), and 
the control circuit provides the current decrease period (starting with "PWM drive signal is instantly stopped" at S3  ¶ [0099] and concluded "after the lapse of certain time (Step S4);"  ¶ [0100]) in response to a transition from the first control mode to the second control mode (after determining "an overcurrent is detected [Yes in Step S2];"  ¶ [0099]), and 
further provides in the second control mode a current increase period ("a PWM drive signal restarts being supplied in Step S5;"  ¶ [0102];  restarting the PWM signal provides a current increase) which ends when the AC current reaches the current upper limit, alternately with the current decrease period in the second control mode (where reaching the AC current upper limit, alternately with the current decrease period is interpreted to correspond to the PWM current drive control gently increasing and decreasing drive current PWM control signals in the current restart;  "soft start in which a pulse width is gently increased and decreased (Step S14);"  ¶ [0102];  the increasing and decreasing corresponding to an alternation between the two current drive limits, the second decreasing limit determining a conclusion of the current decrease period).  
As to Claim 12:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein based on a comparison of the AC current with the current upper limit, determines whether to end the second control mode and switch to the first control mode (S11, S12, S13, S5;  ¶ [0063] - ¶ [0069]).  
As to Claim 13:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation, 
the control signal is generated in accordance with a cyclic control pulse signal for causing the AC current to follow the AC current command value (S1, S2;  ¶ [0097] - ¶ [0103]), 
the cyclic control pulse signal having a duty ratio which varies for each cycle, in the second control mode (¶ [0045] - ¶ [0052],  ¶ [0086] - ¶ [0094]), 
when the AC current reaches the current upper limit during the first switching operation, the control circuit stops the first switching operation and starts the current decrease period (¶ [0086] - ¶ [0094],  ¶ [0097] - ¶ [0103]), and 
the control circuit generates the control pulse signal based on the AC current which is detected by the current detector throughout the first control mode and the second control mode (¶ [0086] - ¶ [0094]), and 
when the AC current is less than the current upper limit at a first timing synchronized with the control pulse signal in the current decrease period during the second control mode (¶ [0063] - ¶ [0069]), ends the current decrease period and resumes the first switching operation (S13, S5;  ¶ [0097] - ¶ [0103]).  
As to Claim 14:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation when the control circuit is in the second control mode, if the AC current is less than the current upper limit throughout one or more cycles of the control pulse signal (S4), the control circuit ends the second control mode and switches to the first control mode (S5, S13), to control the inverter circuit under the first control mode (¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 16:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit generates the control signal so that the plurality of semiconductor switching elements are all turned off (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 17:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit performs a second switching operation of turning off a semiconductor switching element, among the plurality of semiconductor switching elements, which is included in a path for sending energy from the DC side to the AC side (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 18:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein when in the second control mode, at a second timing corresponding to a zero-cross point of the AC current command value or an AC voltage on the AC side, the control circuit ends the second control mode, and switches to the first control mode, to control the inverter circuit under the first control mode (S4, S12, S13, S5;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 19:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein 
the control circuit generates the control signal throughout the second control mode so that the plurality of semiconductor switching elements are all turned off (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]), and 
at a timing corresponding to the zero-cross point of the AC current command value or the AC voltage on the AC side, ends the second control mode, and switches to the first control mode, to control the inverter circuit under the first control mode (S4, S12, S13, S5;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 20:
Nishikawa further discloses, in FIGs. 1-4, 8-10, & 14:
wherein 
the AC side is electrically connected to a commercial system (P;  ¶ [0002] - ¶ [0007],  ¶ [0043]), and 
the AC current command value is set in accordance with a sine wave having a same frequency as the commercial system (¶ [0077] - ¶ [0080]).   
As to Claim 21:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein the control circuit ends the second control mode and switches to the first control mode in accordance with the timing corresponding to the zero-cross point of the voltage or current on the AC side (S13, S5, S14;  ¶ [0097] - ¶ [0103]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/            SPE, Art Unit 2849